Per Curiam.
The respondent has admitted that he violated a court order fixing his fee and disbursements in an infant’s action and directing that he turn over to the guardian ad litem $450 of the moneys received in settlement of the infant’s action. Only after another attorney had been retained and had called upon respondent did the latter return to his client the difference between what he had given her and what he had been directed to pay to her. He also admitted he failed to comply with rule 4-B of the Special Rules Regulating the Conduct of Attorneys and Counselors-at-Law of this court in that he did not furnish to the guardian ad litem a written statement setting forth the amount received in settlement of the action.
An attorney may not disregard a court order directing the payment of moneys in an infant’s case, retain more than the court has allowed him and then escape punishment by showing that he returned the difference to his client when another attorney interceded on behalf of the client.
The respondent should be suspended for six months, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent suspended for six months.